The evidence adduced at the hearing conducted by the respondents indicated that the petitioner, a tenant in the respondent New York City Housing Authority’s Coney Island Houses, and her daughter, who resided with her, assaulted a nonresident of the project by biting him. The evidence ad*524duced at the hearing also indicated that the petitioner’s daughter attacked and bit other tenants in the project. In one of these instances, the injury was so severe that amputation of a finger was seriously contemplated. Under these circumstances, the respondents’ determination terminating the petitioner’s tenancy on the ground of nondesirability was based on substantial evidence and should not be disturbed (see, Matter of Pell v Board of Educ., 34 NY2d 222). Nor does the penalty imposed, i.e., termination of the petitioner’s tenancy, shock the conscience under the circumstances presented in the instant proceeding (see, Matter of Forman v New York City Hous. Auth., 110 AD2d 516, revd 66 NY2d 899, on dissenting opn of Ross, J., at App Div).
We have examined petitioner’s remaining argument and find it to be without merit. Mangano, J. P., Brown, Kooper and Balletta, JJ., concur.